Mercure, J. P., White, Peters, Spain and Carpinello, JJ.,
concur. Ordered that respondent is found guilty of the professional misconduct charged and specified in the petition, except insofar as charge II alleged violation of Code of Professional Responsibility DR 9-102 (D) (22 NYCRR 1200.46 [d]), and the motions by petitioner and respondent to confirm and disaffirm the Referee’s report, respectively, are accordingly granted and denied; and it is further ordered that respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further ordered that respondent is directed to cooperate with petitioner in the prompt formulation of an order of restitution to his client and/or an order of reimbursement to the Lawyers’ Fund for Client Protection pursuant to the provisions of Judiciary Law § 90 (6-a), which order petitioner shall submit for entry to this Court; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk, or employee of another; and he is forbidden to appear as an attorney and counselor-at-law before any court, Judge, Justice, board, commission, or other public authority or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rule (22 NYCRR 806.9) regulating the conduct of disbarred attorneys.